Case: 17-13544        Date Filed: 04/06/2018   Page: 1 of 4


                                                                [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-13544
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:16-cv-02029-CEH-MAP



DAVID OLIVER THOMAS,
A People of the State in Florida,

                                                                   Plaintiff-Appellant,

                                        versus

CITY OF LAKELAND,
A Municipal Corporation(s) of the State of Florida,

                                                                  Defendant-Appellee,

UNKNOWN CITY OF LAKELAND ADMINISTRATORS,
with discretionary authority,

                                                                            Defendant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                     (April 6, 2018)
                Case: 17-13544      Date Filed: 04/06/2018      Page: 2 of 4


Before JULIE CARNES, NEWSOM, and HULL, Circuit Judges.

PER CURIAM:

       David Thomas, proceeding pro se, appeals the district court’s dismissal of

his complaint against the City of Lakeland, alleging that the City’s building-code-

enforcement actions against his property violated 42 U.S.C. § 1983 and state law.

The district court dismissed Thomas’s complaint for failure to state a claim after

concluding that his complaint was barred by the applicable statute of limitations

and the doctrine of res judicata. In addition to defending the district court’s

dismissal on the merits, the City argues on appeal that the district court lacked

subject-matter jurisdiction to review Thomas’s complaint under the Rooker-

Feldman doctrine, 1 because Thomas had previously challenged the City’s very

same code-enforcement actions in a state-court proceeding, which the state court

dismissed on the merits and which Thomas opted not to appeal. We agree with the

City that, in the peculiar circumstances of this case, Rooker-Feldman applies and

the district court therefore lacked jurisdiction.2

       Under the Rooker-Feldman doctrine, federal district courts and courts of

appeals lack subject-matter jurisdiction to review final state-court decisions. May

v. Morgan Cty. Ga., 878 F.3d 1001, 1004 (11th Cir. 2017). Recently, the Supreme

1
 The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923),
and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).
2
 We review questions of jurisdiction de novo. Ehlen Floor Covering, Inc. v. Lamb, 660 F.3d
1283, 1287 (11th Cir. 2011).
                                              2
              Case: 17-13544     Date Filed: 04/06/2018    Page: 3 of 4


Court has sought to rein in the Rooker-Feldman doctrine by emphasizing the

doctrine’s limited applicability, which it has narrowly confined to suits that invite

reversal or rejection of a state-court judgment. Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005). Even so, it remains the case that “a state

court loser cannot avoid Rooker-Feldman’s bar by cleverly cloaking her pleadings

in the cloth of a different claim.” May, 878 F.3d at 1005. “The doctrine applies

both to federal claims raised in the state court and to those inextricably intertwined

with the state court’s judgment.” Casale v. Tillman, 558 F.3d 1258, 1260 (11th

Cir. 2009) (internal quotation marks omitted).

      The code-enforcement challenges that Thomas presented in federal district

court mimic almost precisely the challenges that he previously brought—and lost,

conclusively—in state court. The only difference, so far as we can tell, is that

whereas in his state-court suit Thomas challenged the City’s actions exclusively on

state constitutional grounds, he now challenges the very same actions on both state

and federal constitutional grounds—all of which, significantly, cover the same

basic territory. Therefore, Thomas’s suit asks the federal courts to reject the

judgment of the state court that dismissed his earlier code-enforcement challenges,

and thus falls within the narrow class of cases to which the Rooker-Feldman

doctrine applies. Accordingly, the district court lacked subject-matter jurisdiction




                                          3
              Case: 17-13544     Date Filed: 04/06/2018   Page: 4 of 4


to entertain his claim. We vacate and remand to the district court to dismiss for

lack of subject-matter jurisdiction.

      VACATED AND REMANDED.




                                         4